41 F.3d 1509
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.VEHICLE 1988 TOYOTA PICKUP TRUCK VIN JT4RN50R6J5176107;  Defendant,Robert Edward McNutt, Appellant.

1
No. 93-2286.


2
United States Court of Appeals, Sixth Circuit.


3
Nov. 14, 1994.


4
Before:  MARTIN and BATCHELDER, Circuit Judges;  ENSLEN* District Judge.

ORDER

5
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


6
It is ORDERED that the judgment of the district court be, and it hereby is, AFFIRMED for the reasons stated from the bench.



*
 The Hon.  Richard A. Enslen, U.S. District Court for the Western District of Michigan, sitting by designation